DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
 	Species 1 – Fig. 1;
	Species 2 – Fig. 5;
	Species 3 – Fig. 7;
Species 4 – Fig. 9;
Species 5 – Fig. 11;
Species 6 – Fig. 13;
Species 7 – Fig. 15;
Species 8 – Fig. 16.

 
The inventions listed as Species above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
The special technical feature for each Species is not commonly shared.

Therefore, the inventions or groups of inventions lack unity.
The common features including a display region and a through hole configured to receive an electronic element, wherein the display region is disposed around a periphery of the through hole; the display region comprising a barrier structure and an encapsulation structure layer covering the barrier structure, wherein the barrier structure is disposed on a side of the periphery of the through hole; the barrier structure comprising a first unit and a second unit disposed on the first unit, wherein the encapsulation structure layer covers the second unit; the encapsulation structure layer comprising a first inorganic layer, an organic layer, and a second inorganic layer disposed on the organic layer, wherein the first inorganic layer and/or the second inorganic layer covers the second unit; wherein the first inorganic layer and/or the second inorganic layer is a single layered structure or a multi-layered structure cannot qualify as special technical features as they do not provide a contribution over the prior art US 10186191 B2



    PNG
    media_image1.png
    490
    501
    media_image1.png
    Greyscale


In particular, US 10186191 B2, fig. 4 discloses an organic light emitting diode (OLED) display panel, comprising a display region DA and a through hole H configured to receive an electronic element, wherein the display region DA is disposed around a periphery of the through hole H; the display region comprising a barrier structure (D and C1 region from 207 to 100) area from and an encapsulation structure layer 300 covering the barrier structure, wherein the barrier structure is disposed on a side of the periphery of the through hole; the barrier structure comprising a first unit (C1 region from 207 to 100) and a second unit D disposed on the first unit, wherein the encapsulation structure layer covers the second unit; the encapsulation structure layer comprising a first inorganic layer 310, an organic layer 320, and a second inorganic layer 330 disposed on the organic layer, wherein the first inorganic layer 
	As such, technical feature for each group do not provide a contribution over the prior art.  Therefore, the reference(s) specifically suggests using the common elements as claimed.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or invention to be examined even though the requirement be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention or species may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. 
Should applicant traverse on the ground that the inventions or species are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions or species to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under  35 U.S.C.103(a) of the other invention.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VONGSAVANH SENGDARA whose telephone number is (571)270-5770. The examiner can normally be reached on Max flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/VONGSAVANH SENGDARA/Primary Examiner, Art Unit 2829